NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10552

                Plaintiff-Appellee,             D.C. No. 2:17-cr-01268-SPL

 v.
                                                MEMORANDUM*
J. MARCOS PANIAGUA-VIEYRA, a.k.a.
Marcontoni Paniagua, a.k.a. Juan Marco
Paniagua-Vieyra, a.k.a. Juan Marcos
Paniagua-Vieyra,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Steven P. Logan, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      J. Marcos Paniagua-Vieyra appeals from the district court’s judgment and

challenges his guilty-plea conviction and 12-month sentence for attempted reentry

of a removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Paniagua-Vieyra’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Paniagua-Vieyra the opportunity to file a pro

se supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Paniagua-Vieyra waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

         We remand the case to the district court with instructions to correct the

judgment to reflect the correct offense of conviction, attempted reentry of a

removed alien.

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED; REMANDED to correct the judgment.




                                            2                                    17-10552